SURFACE CLEANING APPARATUS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 2-7, 13, 16, 19, 24-25, and 27-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Examiner believes the embodiment shown in Figs. 13A-13B are best represented by the claims.  This is the only embodiment that clearly depicts a surface cleaning head comprising a liquid separator, a movable joint, and wherein the removable portion is located in the surface cleaning head and comprises the movable joint.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a treatment member” (claims 2 and 30) must be shown or the feature(s) canceled from the claim(s).  Further, “the removable portion extending through the movable joint/pivot joint” is not shown in combination with other claimed features of the embodiment.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 24, 27, 29, and 40-41 objected to because of the following informalities:  
In claim 24, “removable connectable” should read, “removably connected”
If claim 27 is rewritten to depend from claim 19, claims 27 and 40 are redundant
Claims 29 and 41 are redundant
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 13, 16, 19, 24-25, 27-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 19 and 28 recite, “a removable portion that has an upstream end that is located in the surface cleaning head”; based on the understanding that the invention is drawn to Figs. 13A-13B, this claim is not supported.  The removable portion appears to end at a periphery of the cleaning head.  Further, if the removable portion includes the movable joint, the movable joint still does not appear to be located in the surface cleaning head.  All other claims rejected on the basis of being dependent from independent claims. 
Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 depends from cancelled claim 20, for purposes of examination, claim 27 is examined as dependent from claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 2, 4-7, 13, 16, 24-25, 28, 30, and 32-39 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lee et al. (KR100697080).
Regarding claim 19, Lee et al. teach an upright surface cleaning apparatus comprising (Fig. 4): 
a) a surface cleaning head (50) comprising a dirty fluid inlet (74) and a liquid separator (70), the liquid separator comprising a collection container (72) (Fig. 6; see annotated Fig. 4);
b) a cleaning solution delivery system (66) comprising a liquid reservoir (66a) and a cleaning solution fluid flow path (66b) extending from the liquid reservoir (66a) to at least one delivery nozzle (50b) (Fig. 4);
c) a dirty fluid flow path extending from the dirty fluid inlet (74) to a clean air outlet (Fig. 4); and
and, d) an upright section moveably mounted to the surface cleaning head, the surface cleaning head (50) including a moveable joint whereby the upright section is moveable between an upright storage position and a reclined surface cleaning position (shown in Fig. 4), the upright section comprising an air treatment member (62) that is downstream of the liquid separator (70), wherein a portion of the dirty fluid flow path that is in flow communication with the liquid separator (70) 68 travels through the surface head and extends into the upright body, therefore comprises a joint that allows inclination) (Figs. 4 ad 6; see annotated Fig. 4).
Regarding claim 2, Lee et al. teach wherein the removable portion (68, 76) has an absence of a treatment member (Fig. 4).
Regarding claim 4, Lee et al. teach wherein the removable portion (68, 76) comprises a plurality of individual segments (76, 68 in head, 68 in upright portion; Fig. 4).
Regarding claim 5, Lee et al. teach wherein at least one of the segments (76) is rigid (Fig. 4).  
Regarding claim 6, Lee et al. teach wherein one or more of the segments (68) is removable without removing all of the segments concurrently (Fig. 4).  Because the water collecting means (70, comprising 76) is detachable, one segment (76) is removable from the segment in the body, without removing all of the segments (68).
Regarding claim 7, Lee et al. teaches wherein the moveable joint comprises a pivot joint.  Because Lee et al. teaches an upright cleaner and depicts the cleaner in a reclined position in Fig. 4, it is inherent that the movable joint allows for pivoting (reclining), and therefore is a pivot joint.
Regarding claim 13, Lee et al. teaches wherein the dirty fluid inlet (74) comprises a brush chamber (51) and the removable portion (68, 76) extends from the brush chamber to the liquid separator (70) (Fig. 4).
Regarding claim 16, Lee et al. teaches wherein the liquid separator (70) is removable as a sealed unit other than a liquid seperator fluid inlet and a liquid seperator fluid outlet (Fig. 4).
Regarding claim 24, Lee et al. teaches wherein the removable portion (68, 76) is removable connectable with a portion of the dirty fluid flow path that is downstream of the dirty fluid inlet (74) (Fig. 4).
claim 25, Lee et al. teach wherein the removable portion (68, 76) is not a structural support part of the surface cleaning apparatus (Fig. 4).
Regarding claims 27 and 40, Lee et al. teach wherein the removable portion (68, 76) is removable with the collection container (72) from the surface cleaning apparatus while the removable portion (76) is in flow communication with the collection container (72) (Fig. 4).
Regarding claim 28, Lee et al. teach an upright surface cleaning apparatus comprising (Fig. 4):
a) a surface cleaning head (50) comprising a dirty fluid inlet (74) and a liquid separator (70), the liquid separator comprising a collection container (72) (Fig. 4);
b) a cleaning solution delivery system (66) comprising a liquid reservoir (66a) and a cleaning solution fluid flow path (66b) extending from the liquid reservoir to at least one delivery nozzle (Fig. 4);
c) a dirty fluid flow path extending from the dirty fluid inlet (74) to a clean air outlet (Fig. 4);
and, d) an upright section moveably mounted to the surface cleaning head (50), the surface cleaning head (50) including a moveable joint whereby the upright section is moveable between an upright storage position and a reclined surface cleaning position (shown in Fig. 4), the upright section comprising an air treatment member (62) that is downstream of the liquid separator (70), wherein a portion of the dirty fluid flow path that is in flow communication with the liquid separator (70) comprises a removable portion (68, 76) that has an upstream end that is located in the surface cleaning head (50) and the removable portion extends through the moveable joint (Fig. 4; see annotated Fig. 4).
Regarding claims 29 and 41, Lee et al. teaches wherein the removable portion (68, 76) is removable with the collection container (72) from the surface cleaning apparatus while the removable portion (76) is in flow communication with the collection container (72) (Fig. 4).
Regarding claim 30, Lee et al. teaches wherein the removable portion (68, 76) has an absence of a treatment member (Fig. 4).
claim 32, Lee et al. teach wherein the removable portion (68, 76) comprises a plurality of individual segments (76, 68 in head, 68 in upright portion; Fig. 4).
Regarding claim 33, Lee et al. teach wherein at least one of the segments (76) is rigid (Fig. 4).  
Regarding claim 34, Lee et al. teach wherein one or more of the segments (68) is removable without removing all of the segments concurrently (Fig. 4).  Because the water collecting means (70, comprising 76) is detachable, one segment (76) is removable from the segment in the body, without removing all of the segments (68).
Regarding claim 35, Lee et al. teaches wherein the moveable joint comprises a pivot joint.  Because Lee et al. teaches an upright cleaner and depicts the cleaner in a reclined position in Fig. 4, it is inherent that the movable joint allows for pivoting (reclining), and therefore is a pivot joint.
Regarding claim 36, Lee et al. teaches wherein the removable portion (68) extends through the pivot joint (68 is connects between surface head and upright section, therefore extends through the movable joint, i.e. pivot joint) (Fig. 4).
Regarding claim 37, Lee et al. teaches wherein the dirty fluid inlet (74) comprises a brush chamber (51) and the removable portion (68, 76) extends from the brush chamber to the liquid separator (70) (Fig. 4).
Regarding claim 38, Lee et al. teaches wherein the liquid separator (70) is removable as a sealed unit other than a liquid seperator fluid inlet and a liquid seperator fluid outlet (Fig. 4).
Regarding claim 39, Lee et al. teaches wherein the removable portion (68, 76) is removable connectable with a portion of the dirty fluid flow path that is downstream of the dirty fluid inlet (74) (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR100697080) in view of Lee et al. (US 7377009), hereinafter known as Lee II.
Regarding claims 3 and 31, Lee et al. teaches the removable portion (68, 76) (Fig. 4).
Lee et al. does not teach wherein the removable portion comprises a flexible hose.
Lee II teaches an upright cleaner with a removable portion (22) located in the surface head (20), wherein the removable portion comprises a flexible hose (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the flexible hose of Lee II with the portion of the removable portion of Lee et al. that connects in the suface head and extends to the upright portion, because Lee II demonstrates that a flexible hose is a common way to connect a surface head to a dust collection chamber in the upright portion of a cleaner.  Further, by incorporating a flexible hose in this portion of the removable portion of Lee et al., the weight of the cleaner becomes reduces (versus a rigid structure), making the cleaner easier for a user to push.  Also, it is easier to replace, clean, and repair a flexible hose than a rigid path incorporated into the body.


    PNG
    media_image1.png
    372
    362
    media_image1.png
    Greyscale

Lee et al. annotated Fig. 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/              Examiner, Art Unit 3723             

/MONICA S CARTER/               Supervisory Patent Examiner, Art Unit 3723